DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record, Ritzau (US 2008/0196017 A1) and Roberts (US 2008/0301719 A1) failed to disclose receiving, by one or more processors, a request for calling a first function in a Dynamic-link library (DLL) at runtime; determining, by the one or more processors, a size of a memory allocated to the DLL; obtaining, by the one or more processors, call relationship of functions in the DLL; and loading, by the one or more processors, functions related to the first function in the DLL into the memory allocated to the DLL based on the size of the memory allocated to the DLL and the call relationship of functions in the DLL.
Instead, Ritzau discloses positioning two of the plurality of identified software functions sharing a highest quantity of calls next to each other in the memory to form a defined group of software functions; 
Roberts discloses providing a remapping component arranged to provide, in response to a call by the application program to link to the function at an address location in a first dynamic link library, an address location for the function in a further dynamic link library, so as to enable the application programmer to link directly to the function in the further dynamic link library.
Regarding claim 9, the prior art of record, Ritzau (US 2008/0196017 A1) failed to disclose a computer system comprising: one or more computer processor and program instructions stored on one or more of computer-readable storage media for executing instructions for receiving, by one or more processors, a request for calling a first function in a Dynamic-link library (DLL) at runtime; determining, a size of a memory allocated to the DLL; obtaining call relationship of functions in the DLL; and loading functions related to the first function in the DLL into the memory allocated to the DLL based on the size of the memory allocated to the DLL and the call relationship of functions in the DLL.
Instead, Ritzau discloses a system comprising a memory having instructions for positioning two of the plurality of identified software functions sharing a highest quantity of calls next to each other in the memory to form a defined group of software functions; updating a quantity of calls between a newly formed group and other of the plurality of software functions; and repeating the positioning and the updating for the plurality of software functions and/or defined groups of software functions sharing successively next highest quantity of calls in a next calculation round until all of the plurality of software functions are positioned in a sequential order in the memory, updating the quantity of calls between newly formed group of software functions and other of the plurality of software functions or between newly formed groups of software functions and other groups of software functions is performed on the basis of a 
Roberts discloses a system comprising a memory having instructions for providing a remapping component arranged to provide, in response to a call by the application program to link to the function at an address location in a first dynamic link library, an address location for the function in a further dynamic link library, so as to enable the application programmer to link directly to the function in the further dynamic link library.
Regarding claim 15, the prior art of record, Ritzau (US 2008/0196017 A1) failed to disclose a computer program product comprising one or more computer readable storage media having instructions for receiving, a request for calling a first function in a Dynamic-link library (DLL) at runtime; determining a size of a memory allocated to the DLL; obtaining call relationship of functions in the DLL; and loading functions related to the first function in the DLL into the memory allocated to the DLL based on the size of the memory allocated to the DLL and the call relationship of functions in the DLL.
Instead, Ritzau discloses a system comprising a memory having instructions for positioning two of the plurality of identified software functions sharing a highest quantity of calls next to each other in the memory to form a defined group of software functions; updating a quantity of calls between a newly formed group and other of the plurality of software functions; and repeating the positioning and the updating for the plurality of software functions and/or defined groups of software functions sharing successively next highest quantity of calls in a next calculation round until all of the plurality of software functions are positioned in a sequential order in the memory, updating the quantity of calls between newly formed group of software functions and other of the plurality of software functions or between newly formed groups of software functions and other groups of software functions is performed on the basis of a size of the software functions of the newly formed group and on the basis of another of the plurality of software functions or group of software functions.
Roberts discloses a system comprising a memory having instructions for providing a remapping component arranged to provide, in response to a call by the application program to link to the function at an address location in a first dynamic link library, an address location for the function in a further dynamic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED A RONI/Primary Examiner, Art Unit 2194